Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-13 are pending, of which claims 1, 4, 7 and 9 are independent.   Claim 7 was amended by the amendment filed on  9/24/2021 to change “the communicator task” to “the child task.”  

Information Disclosure Statement
 	The information disclosure statements (IDSs) filed on 2/17/21 and 9/23/2021 have been considered.

Oath/ADS
An Application Data Sheet was submitted on 12/21/20.

Comments
Applicant’s remarks filed on 9/24/2021 have been fully considered but are not deemed persuasive for placing the application in condition for allowance.  In particular, it is respectfully noted that applicant presents copied versions of different paragraphs cited by the examiner and broadly concludes that the cited portions do not teach the claimed language, but fails to provide any explanation as to even why a single claim term has a particular scope distinguishing the claim over the cited applied art.  More particularly, the applicant fails to provide any support within the originally filed specification or even the claim language itself that impacts the broadest reasonable interpretation of the claim language.  
The “examiner notes” comments at the end of many citations provided support as a guide as to why the cited portions fall within the scope of the claim language.  However, applicant failed to provide any reasoning, argument or further amendments as to why the interpretations set forth via, e.g., those examiner notes, were not reasonable based on the claim language and scope thereof.  The applicant failed to provide any reasoning as to why the teachings of the applied art do not fall within the broadest reasonable interpretation of the claim language.  
For example, for claim 1, applicant has apparently included language from various paragraphs of Van Dusen cited in the Office action and concludes in the first full paragraph of page 10 that the cited 
Applicant is encouraged to consider the claim terms of each of the claims, particularly the independent claims, and to provide some additional depth to a combination of the claim terms as it is respectfully noted that Applicants’ specification describes the various features with exemplary language and fails to provide any comprehensive description thereof so as to require a particular meaning narrowing the broadest reasonable interpretation thereof during examination.  If there is a particular reasoning or basis for why a claimed element is not taught by the applied art, care should be exercised to ensure that the claim language requires such an interpretation.  
While features of the specification may be distinct from those of the applied art, it is respectfully submitted that any such features be explicitly incorporated into the claim language. 
It is noted that, during examination, a claim must be given its broadest reasonable interpretation consistent with the specification.  Under a broadest reasonable interpretation, words of 
It is noted that care be taken such that the claims themselves explicitly recite all the claimed elements relied upon in overcoming the rejections set forth herein.  That is, for any additional limitations discussed in the specification to be considered, the claims should be amended such that the limitations are explicitly recited in the claims themselves.  Appropriate consideration of each and every feature of the claims has been made.  
Applicants’ representative is welcome and encouraged to contact the examiner (Maryam Ipakchi) to discuss the application in an attempt to expedite prosecution.  The examiner may be reached via telephone at 571-270-3237, via direct fax at 571-270-4237 and/or via electronic mail (Maryam.ipakchi@uspto.gov) provided written authorization to communicate thereby is provided.  Any email communication must include written authorization for the USPTO to communicate with the Examiner concerning any subject matter of this application via electronic mail (see, MPEP 502.03).  Sample authorization language:  "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Interview requests may be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda may be submitted via the AIR Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html) and/or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170235848 to Van Dusen

Regarding independent claim 1, Van Dusen teaches:
1. A method of generating a task chain contract comprising contextual dynamic data generated by a dynamic modeling system during execution of a plurality of tasks in a task chain of a transaction, (Van Dusen, FIGS. 1, 3; [0002]-[0010], [0164]-[0168] an authority control file resource, an information utility, and as a classification structure, to others for use on a dynamic mash-up basis or for use by them to organize content on their system or web site, statically or dynamically; [01961] the term “workflow” refers to a defined set of task steps managed by the system to help a user or a set of users (not necessarily known by each other) to complete a larger task; examiner notes features of task chain contract? Features of contextual dynamic data? Features of transaction? Features of tasks? examiner notes, e.g., categorization or classification include sub-categorizations, etc. which may correspond to task chain(s) involving a plurality of steps/tasks within a dynamic model for establishing a category/class);
wherein each of the plurality of tasks has a respective task type of a plurality of task types, wherein the plurality of task types includes one or more of a main task type, a communication task type, an activation task type, a link-up task type, a fintech task type, a terms task type, or a contract drafting task type; (Van Dusen, FIGS. 1, 3; [0013] Intellectual Property Classification management services may include, for instance, ideation, intellectual property categorization, information asset categorization, product management, product line management, competitive analysis, study management, study outsourcing, development outsourcing, information categorization and retrieval management, contract management, … collaboration management, [0105]-[0110] There is a need to edit relationships in databases. Databases with deep relationship chains, deep taxonomies, and ontologies are in greater use as more information objects are managed. Some applications, such as intelligence, law, internet, or intellectual property, continuously grow in chain or classification depth. [1444]-[1466] Types & Subtypes; [0213], [0234], [3882]-[3921] visualization indication and action tasks … utilization tasks .. Filtering Payment Mechanism: connection to credit card companies, banks, other financial institutions. Enhance model: Formatting—Resize, Reshape, Zoom Preview info within different categories and subcategories at different levels with use of ‘compartment visibility control Observe patterns: Grouping Prioritize information: Wave like demand flow: fast/slow (rate) . . .Pattern of information flow: continuous/exponential/wavy in bulks . . .Information inflow versus outflow access to end users Internet connectivity Saving changes made automatically at regular intervals Q&A section Helpdesk, Contact us info (automatically opening email when clicked on with email address pre-typed).History information (about the info researched earlier on the user; examiner notes e.g., ‘contact us’ related steps may correspond to communication task type, ‘financial payment’ step(s) may correspond to fintech task 
wherein the generated task chain contract can be applied to an application and comprises information about the transaction required by respective resources of the dynamic modeling system that are associated with the transaction (Van Dusen, FIGS. 1, 3; [0013], [0105]-[0110], [0207]-[0213] As used herein, the term “analytic” refers generally to a package of all of the automation structures that are put into place to effect automation of categorization paradigms required and that are not already a part of the infrastructure. In one embodiment, the analytic information package may consist of a series of items, including, but not limited to: programmed components such as plug-ins, build scripts, deployment and provision rules, templates, descriptions, analysis, workflow, and analysis rules ,reports, naming and definitions of tpxs, categorizations, and information asset groups, etc., low-level txo directives, schedules, plans, analysis queries and metrics, workflow process definitions, configuration rules for various connections or installations, information and analysis displays, data structures, audit criteria, evaluation criteria, described calculations, and other programmed objects.; [0236], [0267],[0320]-[0330]; examiner notes ‘associated’ how? What type/features of resources?);
wherein the dynamic modeling system is configured to generate, for all applications, i) a single shared first event and ii) a single shared final event, powered by an application’s context and based on a user event triggering a dynamic process manager to auto-generate next tasks in a sequence of tasks of the transaction, (Van Dusen, FIGS. 1, 3; [0013], [0052]-[0057] initiating and adding community information connected with a ttx, including: facilities for narrow topic chats, blogs, advertisements by nature of transaction desired, discussion forums, meeting, conversation, online-discussion, conference, or other event information, tokens for use to gain access to meetings or other events or to obtain discounts, [0267], [0320]-[0330]; [0375]-[0376], [0529]-[0534] “distributed” refers to a computational task or function that is broken into sub-functions or processes to execute on more than one distinct computing device so that all of the devices act harmoniously; [1864] For determining fxxt value usage: Scopx—Specifies use of specific scopx for value usage Collation—Specifies the collating sequence (or sorting sequence) to be used when performing comparison and ordering operations on values of each property. Concurrency Mode—States that the value of the property should be used for optimistic concurrency checks; examiner notes distributed event may correspond to a single shared first event; features of ‘event’? powered how? Generate how … based on what algorithm? Features of transaction? Features of Application? All? In what context?  All applications where?);
wherein the dynamic modeling system having a single dynamic first event/single dynamic final event and intelligent resource interaction, combined with its shared standard transaction parameters including set or revised terms, a resource profile, and a transaction identifier, enables a constant creation of a single common task chain contract bound to a unique identifier of and for the task chain contract to be saved to a distributed ledger, (Van Dusen, FIGS. 1, 3; [0013], [0104]-[0105]; [0109] deep relationship chains, deep taxonomies, and ontologies are in greater use as more information objects are managed. Some applications, such as intelligence, law, internet, or intellectual property, continuously grow in chain or classification depth; [0164]-[0165], [0250]-[0251] objectives of authority control are to facilitate and make transparent the tracking of the decisions made toward identifying and collocating so that users can assume that a term or phrase will refer to a particular ttx, that name variations will be brought together under the one form, and that relationships are proper. Identification methods are used to determine if a relationship exists between ttx names by whether a ttx is duplicated or merely similar ..  records; [0529]-[0534]; [1140] Registries List … status/profile/interest area; [1181] Relationships [1182] As used herein, the term “relationship” refers to an edge in the CMMDB ontology between nodes of specific types, including, but not limited to txos. [1183] Relationships can be asserted conforming to the following rules: The roles property shall contain two or more role items, in an ordered set. In one embodiment, a relationship may have no more than one ‘from’ role .In one embodiment, a relationship may have no more than one identifier for any role. [1392] identifier; [1915]-[1937] Core Subject Identifiers [1920] The system of this application relies upon the use of core identifier attributes for specifying identities for infxtypxs, similar to as in the TNMS, to ensure system-wide consistency for typing. All core identifier attributes are distinct, that is, txos representing these tpxs cannot be merged with one another. [1921] In one embodiment, the type-instance relationship is not transitive; examiner notes identification methods and records may fall within identifier, and registry list with info may fall within bri of ledger);
the method comprising: obtaining, from a user device and in response to an activation task of the dynamic modeling system, first contextual dynamic data identifying one or more attributes of a new resource of the dynamic modeling system, (Van Dusen, FIGS. 1, 3; [0109] deep relationship chains, deep taxonomies, and ontologies are in greater use as more information objects are managed. Some applications, such as intelligence, law, internet, or intellectual property, continuously grow in chain or classification depth; [0250]-[0251] objectives of authority control are to facilitate and make transparent the tracking of the decisions made toward identifying and collocating so that users can assume that a term or phrase will refer to a particular ttx, that name variations will be brought together under the one form, and that relationships are proper. Identification methods are used to determine if a relationship exists between ttx names by whether a ttx is duplicated or merely similar; [0414]; [0421]; [5467] Link Alert, Workflow Activation Use Case: Link Alert, Workflow Activation. [5468] Set Workflow Step to Issue Alert Use Case: Set Workflow Step to Issue Alert; examine notes features of attributes? Examiner notes features of attributes?);
generating a new identification for the new resource and a new distributed ledger key for the distributed ledger of the dynamic modeling system, (Van Dusen, FIGS. 1, 3; [0047]-[0057] an embodiment of the invention provides a method to at least one of become developer, become publisher, become customer, become member, advertise, offer, search for, sell, select, purchase, register; [0105]-[0110] What is needed is a tool to mitigate the authority and quality issues related to naming and relationship complexity; [0250]-[0251] objectives of authority control are to facilitate and make transparent the tracking of the decisions made toward identifying and collocating so that users can assume that a term or phrase will refer to a particular ttx, that name variations will be brought together under the one form, and that relationships are proper. Identification methods are used to determine if a relationship exists between ttx names by whether a ttx is duplicated or merely similar; [0971]-[0974] updates; examiner notes features of ledger key? V. updated info/name?);
obtaining, from a second user device and in response to a link-up task of the dynamic modeling system, second contextual dynamic data verifying an identity of the new resource and identifying a second resource of the dynamic modeling system with which the new resource is initiating a transaction (Van Dusen, FIGS. 1, 3; [0041], [0048]-[0052] a distribution module coupled to the e-commerce catalog module, the distribution module configured to connect with a user system and to provision the user system as needed to install, configure, and grant access to the selected at least one of a DataSet package, an access right, a registration right, a methodology, an analytic, a model, an 
obtaining, from a third user device and in response to a fintech task of the dynamic modeling system, third contextual dynamic data comprising fintech data of the new resource; (Van Dusen, FIGS. 1, 3; [0048]-[0052]; [0234]; [0321] Ttx categories may be used for searching, including, but not limited to as a:basis for a fxxt; aid in finding specific information within a category; aid in finding contextual information in surrounding (inclusive) categories; [0529] As used herein, the term “distributed” refers to a computational task or function that is broken into sub-functions or processes to execute on more than one distinct computing device so that all of the devices act harmoniously to deliver the desired result or overall function; [3881]-[3892] filtering payment mechanisam … banks, other financial institutions);
generating, using an integration task of the dynamic modeling system, the task chain contract that includes respective contextual dynamic data corresponding to each task in the task chain, including the first contextual dynamic data, the second contextual dynamic data, and the third contextual dynamic data; (Van Dusen, FIGS. 1, 3; [0048]-[0052] authorized users; transaction desired; [0090]-[0094]  examiner notes features; [0109]-[0112] need to edit relationships in databases. Databases with deep relationship chains, deep taxonomies, and ontologies are in greater use as more information objects are managed. No ability exists for viewing or editing by fxxts, or for viewing with information hiding. Ontologies are little used because, in part, practitioners have little recognition of or means to provide incentives toward use, and thus few incentives for refining or entering new information into the ontology are put into practice. Often, the objects involved in these chains are of interest by specific communities, and online communities centered on the object could be helpful to increase communication efficiency for the interest group; [2399], examiner notes features or link-up task?);
determining that all required contextual dynamic data from each task of the transaction is included in the task chain contract; and writing the task chain contract to a segment of the distributed ledger corresponding to the new resource (Van Dusen, FIGS. 1, 3; [0013], [0105]-[0110], [0207]-[0213] As used herein, the term “analytic” refers generally to a package of all of the automation structures that are put into place to effect automation of categorization paradigms required and that are not already a part of the infrastructure. In one embodiment, the analytic information package may consist of a series of items, including, but not limited to: programmed components such as plug-ins, build scripts, deployment and provision rules, templates, descriptions, analysis, workflow, and analysis rules ,reports, naming and definitions of tpxs, categorizations, and information asset groups, etc., low-level txo directives, schedules, plans, analysis queries and metrics, workflow process definitions, configuration rules for various connections or installations, information and analysis displays, data structures, audit criteria, evaluation criteria, described calculations, and other programmed objects.; [0234]-[0236], [0267],[0320]-[0330]; [0550], [2658]) see also, e.g., claim 50 whereby immutable records are held to form a ledger of transaction history regarding ownership of all claimed assets; whereby the identity information of each immutable record is obscured to eliminate usefulness outside of the context of the proper collection of records in a stored location for replication; examiner notes ‘corresponding’ how? What type/features of resources? what is ‘all required’ based on? Features of task chain contract?).
Van Dusen pertains to systems and methods for providing transaciton-based categorization services and a categorized commonplace of shared information (Van Dusen, Abstract).  It would have been obvious 

Regarding dependent claim 2, Van Dusen teaches:
2.    The method of claim 1, wherein determining that all required contextual dynamic data from each task in the task chain of the transaction is included in the task chain contract comprises comparing the task chain contract with a predetermined minimum task chain threshold (Van Dusen, FIGS. 1, 3; [0013], [0105]-[0110] deep relationship chains, deep taxonomies, and ontologies are in greater use as more information objects are managed. Some applications, such as intelligence, law, internet, or intellectual property, continuously grow in chain or classification depth, [0207]-[0213] As used herein, the term “analytic” refers generally to a package of all of the automation structures that are put into place to effect automation of categorization paradigms required and that are not already a part of the infrastructure. In one embodiment, the analytic information package may consist of a series of items, including, but not limited to: programmed components such as plug-ins, build scripts, deployment and provision rules, templates, descriptions, analysis, workflow, and analysis rules ,reports, naming and definitions of tpxs, categorizations, and information asset groups, etc., low-level txo directives, schedules, plans, analysis queries and metrics, workflow process definitions, configuration rules for various connections or installations, information and analysis displays, data structures, audit criteria, evaluation criteria, described calculations, and other programmed objects.; [0234]-[0236], [0267],[0320]-[0330]; [0550], [1587], [2198], [2658], [2665]-[2667] ‘summarize model results … compare against’;) see also, e.g., claim 50 whereby immutable records are held to form a ledger of transaction history regarding ownership of all claimed assets; whereby the identity information of each immutable record is obscured to eliminate usefulness outside of the context of the proper collection of records in a stored location for replication; examiner notes ‘corresponding’ how? What type/features of resources? what is ‘all required’ based on? what is threshold based on? examiner notes teaching of ‘process normally compares to 1 other’ falls within bri of predetermined min. task chain threshold?).
Regarding dependent claim 3, Van Dusen teaches:
3.    The method of claim 1, wherein: transactional contextual dynamic data corresponding to a transaction of the new resource is approved by an FT-institution associated with the new resource, wherein the transactional contextual dynamic data comprises data characterizing each task of the transaction, and wherein the FT-institution is identified during the fintech task of the dynamic modeling system. (Van Dusen, FIGS. 1, 3; [0109]-[0110] There is a need to edit relationships in databases. Databases with deep relationship chains, deep taxonomies, and ontologies are in greater use as more information objects are managed. Some applications, such as intelligence, law, internet, or intellectual property, continuously grow in chain or classification depth. [1444]-[1466] Types & Subtypes; [0213], [0234], [3882]-[3921] visualization indication and action tasks … utilization tasks .. Filtering Payment Mechanism: connection to credit card companies, banks, other financial institutions.  Enhance model: Formatting—Resize, Reshape, Zoom Preview info within different categories and subcategories at different levels with use of ‘compartment visibility control ’Observe patterns: Grouping 
Regarding Independent claim 4, Van Dusen teaches:
4.    A method of using smart terms of a transaction of a dynamic modeling system to reconcile discrepancies in the transaction, wherein each smart term can be linked with a warrantor resource and a beneficiary resource of the dynamic modeling system at any stage of the transaction to resolve a discrepancy, the method comprising: (Van Dusen, FIGS. 1, 3; [0002]-[0010], [0164]-[0168] an authority control file resource, an information utility, and as a classification structure, to others for use on a dynamic mash-up basis or for use by them to organize content on their system or web site, statically or dynamically; [01961] the term “workflow” refers to a defined set of task steps managed by the system to help a user or a set of users (not necessarily known by each other) to complete a larger task; [4397]-[4405] ; [7557} examiner notes features of task chain contract? Features of contextual dynamic data? Features of transaction? Features of tasks? examiner notes, e.g., categorization or classification include sub-categorizations, etc. which may correspond to task chain(s) involving a plurality of steps/tasks within a dynamic model for establishing a category/class);
receiving dynamic contextual data characterizing to the transaction, wherein the transaction is associated with a first resource and a second resource of the dynamic modeling system (Van Dusen, FIGS. 1, 3; [0002]-[0010], [0164]-[0168] an authority control file resource, an information utility, and as a classification structure, to others for use on a dynamic mash-up basis or for use by them to organize content on their system or web site, statically or dynamically; [01961] the term “workflow” refers to a defined set of task steps managed by the system to help a user or a set of users (not necessarily known by each other) to complete a larger task; examiner notes features of task chain contract? Features of contextual dynamic data? Features of transaction? Features of tasks? examiner notes, e.g., categorization or classification include sub-categorizations, etc. which may correspond to task chain(s) involving a plurality of steps/tasks within a dynamic model for establishing a category/class);
automatically generating, in response to the dynamic contextual data, a T-Task for establishing the smart terms for the transaction and assigning the T-Task to the first resource; providing, to the first resource, a dynamic smart interface for completing the T-Task; generating, in response to the completion of the T-Task, a decision C-Task for accepting, rejecting, or revising the smart terms generated during the T-Task, and assigning the decision C-Task to the second resource; (Van Dusen, FIGS. 1, 3; [0013] Intellectual Property Classification management services may include, for instance, ideation, intellectual property categorization, information asset categorization, product management, product line management, competitive analysis, study management, study outsourcing, development outsourcing, information categorization and retrieval management, contract management, … collaboration management, [0109]-[0110] There is a need to edit relationships in databases. Databases with deep relationship chains, deep taxonomies, and ontologies are in greater use as more information objects are managed. Some applications, such as intelligence, law, internet, or intellectual property, continuously grow in chain or classification depth. [1444] - [1466] Types & Subtypes; [0213], [0234], [3882]-[3921] visualization indication and action tasks … utilization tasks ..  Filtering Payment Mechanism: connection to credit card companies, banks, other financial institutions. Enhance model: examiner notes e.g., ‘contact us’ related steps may correspond to communication task type, ‘financial payment’ step(s) may correspond to fintech task type, contract management may correspond to contract drafting tasks type, etc.,  with bri of the different task types as examiner notes features of the different types? Examiner also notes, e.g., c-task may correspond to any communicative task/event, etc.);
providing, to the second resource, a dynamic smart interface for completing the decision C-Task; writing a smart chain contract that includes the smart terms to a distributed ledger of the dynamic modeling system (Van Dusen, FIGS. 1, 3; [0013], [0105]-[0110], [0207]-[0213] As used herein, the term “analytic” refers generally to a package of all of the automation structures that are put into place to effect automation of categorization paradigms required and that are not already a part of the infrastructure. In one embodiment, the analytic information package may consist of a series of items, including, but not limited to: programmed components such as plug-ins, build scripts, deployment and provision rules, templates, descriptions, analysis, workflow, and analysis rules ,reports, naming and definitions of tpxs, categorizations, and information asset groups, etc., low-level txo directives, schedules, plans, analysis queries and metrics, workflow process definitions, configuration rules for various connections or installations, information and analysis displays, data structures, audit criteria, evaluation criteria, described calculations, and other programmed objects.; [0234]-[0236], [0267],[0320]-[0330]; [0550], [2658]) see also, e.g., claim 50 whereby immutable records are held to form a ledger of transaction history regarding ownership of all claimed assets; whereby the identity information of each immutable record is obscured to eliminate usefulness outside of the context of the proper collection of records in a stored location for replication; [0529]-[0534]; [1140] Registries List … status/profile/interest area; [1181] Relationships [1182] As used herein, the term “relationship” refers to an edge in the CMMDB ontology between nodes of specific types, including, but not limited to txos. [1183] Relationships can be asserted conforming to the following rules: The roles property shall contain two or more role items, in an ordered set. In one embodiment, a relationship may have no more than one ‘from’ role .In one embodiment, a relationship may have no more than one identifier for any role. examiner notes registry list with info may fall within bri of ledger);
(Van Dusen, FIGS. 1, 3; [0013], [0104]-[0105]; [0109] deep relationship chains, deep taxonomies, and ontologies are in greater use as more information objects are managed. Some applications, such as intelligence, law, internet, or intellectual property, continuously grow in chain or classification depth; [0164]-[0165], [0250]-[0251] objectives of authority control are to facilitate and make transparent the tracking of the decisions made toward identifying and collocating so that users can assume that a term or phrase will refer to a particular ttx, that name variations will be brought together under the one form, and that relationships are proper. Identification methods are used to determine if a relationship exists between ttx names by whether a ttx is duplicated or merely similar; [0529]-[0534]; [1140] Registries List … status/profile/interest area; [1181] Relationships [1182] As used herein, the term “relationship” refers to an edge in the CMMDB ontology between nodes of specific types, including, but not limited to txos. a relationship may have no more than one identifier for any role. [1392] identifier; [1915]-[1937] Core Subject Identifiers [1920] The system of this application relies upon the use of core identifier attributes for specifying identities for infxtypxs, similar to as in the TNMS, to ensure system-wide consistency for typing. All core identifier attributes are distinct, that is, txos representing these tpxs cannot be merged with one another. [1921] In one embodiment, the type-instance relationship is not transitive; examiner notes identification methods may fall within identifier, and registry list with info may fall within bri of ledger);
(Van Dusen, FIGS. 1, 3; [0013], [0105]-[0110], [0207]-[0213] As used herein, the term “analytic” refers generally to a package of all of the automation structures that are put into place to effect automation of categorization paradigms required and that are not already a part of the infrastructure. In one embodiment, the analytic information package may consist of a series of items, including, but not limited to: programmed components such as plug-ins, build scripts, deployment and provision rules, templates, descriptions, analysis, workflow, and analysis rules ,reports, naming and definitions of tpxs, categorizations, and information asset groups, etc., low-level txo directives, schedules, plans, analysis queries and metrics, workflow process definitions, configuration rules for various connections or installations, information and analysis displays, data structures, audit criteria, evaluation criteria, described calculations, and other programmed objects.; [0234]-[0236], [0267],[0320]-[0330]; [0550], [2658]) see also, e.g., claim 50 whereby immutable records are held to form a ledger of transaction history regarding ownership of all claimed assets; whereby the identity information of each immutable record is obscured to eliminate usefulness outside of the context of the proper collection of records in a stored location for replication; examiner notes ‘corresponding’ how? What type/features of resources? what is ‘all required’ based on?).
receiving second dynamic contextual data identifying a state of execution of the transaction between the first resource and the second resource; (Van Dusen, FIGS. 1, 3; [0013], [0104]-[0105]; [0109] deep relationship chains, deep taxonomies, and ontologies are in greater use as more information objects are managed. Some applications, such as intelligence, law, internet, or intellectual property, continuously grow in chain or classification depth; [0164]-[0165], [0250]-[0251] objectives of authority control are to facilitate and make transparent the tracking of the decisions made toward identifying and collocating so that users can assume that a term or phrase will refer to a particular ttx, that name variations will be brought together under the one form, and that relationships are proper. Identification methods are used to determine if a relationship exists between ttx names by whether a ttx is duplicated or merely similar; [0529]-[0534]; [0597]; [1140] Registries List … status/profile/interest area; [1181] Relationships [1182] As used herein, the term “relationship” refers to an edge in the CMMDB ontology between nodes of specific types, including, but not limited to txos. [1183] Relationships can be asserted conforming to the following rules: The roles property shall contain two or more role items, in an ordered set. In one embodiment, a relationship may have no more than one ‘from’ role .In one embodiment, a relationship may have no more than one identifier for any role. [1392] identifier; [1915]-[1937] Core Subject Identifiers [1920] The system of this application relies upon the use of core identifier attributes for specifying identities for infxtypxs, similar to as in the TNMS, to ensure system-wide consistency for typing. All core identifier attributes are distinct, that is, txos representing these tpxs cannot be merged with one another. [1921] In one embodiment, the type-instance relationship is not transitive; examiner notes identification methods may fall within identifier);
automatically determining a discrepancy between i) the second dynamic contextual data and ii) the smart terms written to the distributed ledger (Van Dusen, FIGS. 1, 3; [0013], [0104]-[0105]; [0109] deep relationship; [0250]-[0252] for maintenance such as error detection and correction by providing a change log for the other records [0251]-[0252] Authority control is used to reduce redundancy by first identifying ttxs through authority based identity indicators, then increasing co-location of ttxs for display (giving notice to users and allowing them to vote), then by suggestion workflow tasks asking what the differences between the ttxs are to generate votes or more creativity; [1140]; [4406]); and
generating, in response to the discrepancy, an M-task for addressing the discrepancy, and assigning the M-task to the first resource or the second resource, wherein the M-task is assigned to a beneficiary resource of the dynamic modeling system that is able to generate a claim in response to the discrepancy according to the smart terms recorded in the Task Chain Contract of the transaction. (Van Dusen, FIGS. 1, 3; [0013], [0104]-[0105]; [0109] deep relationship; [0250]-[0252] for maintenance such as error detection and correction by providing a change log for the other records [0251]-[0252] Authority control is used to reduce redundancy by first identifying ttxs through authority based identity indicators, then increasing co-location of ttxs for display (giving notice to users and allowing them to vote), then by suggestion workflow tasks asking what the differences between the ttxs are to generate votes or more creativity; [0930]-[0931] term “methodology” refers generally to a system of methods used in a particular area of study or to complete a specific task. A methodology entails a description of a generic process for carrying out a coherent concept or theory of a particular discipline or inquiry, or the rationale that underlies a particular study. Here, it provides a set of defined steps for one or more users to carry out to achieve a specific status, level of understanding, or result, and may support workflow. [0931] In one embodiment, users would pay for the steps in a methodology and the system would assist them by workflow management, such as ‘tasks’ and ‘status’; [1140]; [2011]).
Van Dusen pertains to systems and methods for providing transaciton-based categorization services and a categorized commonplace of shared information (Van Dusen, Abstract).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with the teachings of the various exemplary embodiments before them in Van Dusen itself to build upon and combine features described with regard to different embodiments of Van Dusen together as an exemplary embodiment in order to better draw inferences and group documents according to preferences and needs and increase usability and effectiveness of the system/methods for obtaining the desired information, as suggested by Van Dusen itself (Van Dusen, [0070]; [3398]).

Regarding dependent claim 5, Van Dusen teaches:
5.    The method of claim 4, wherein automatically generating the T-Task comprises generating the T-Task according to a universal smart terms category associated with the first resource or the second resource. (Van Dusen, FIGS. 1, 3; [0013], [0104]-[0105]; [0109] deep relationship; [0250]-[0252] for maintenance such as error detection and correction by providing a change log for the other records [0251]-[0252] Authority control is used to reduce redundancy by first identifying ttxs through authority based identity indicators, then increasing co-location of ttxs for display (giving notice to users and allowing them to vote), then by suggestion workflow tasks asking what the differences between the ttxs are to generate votes or more creativity; [0930]-[0931] term “methodology” refers generally to a system of methods used in a particular area of study or to complete a specific task. A methodology entails a description of a generic process for carrying out a coherent concept or theory of a particular discipline or inquiry, or the rationale that underlies a particular study. Here, it provides a set of defined steps for one or more users to carry out to achieve a specific status, level of understanding, or result, and may support workflow. [0931] In one embodiment, users would pay for the steps in a methodology and the system would assist them by workflow management, such as ‘tasks’ and ‘status’; [1140]; [2011]; examiner notes features of T-task? Features of first/second resource(s)?).
Regarding dependent claim 6, Van Dusen teaches:
6.    The method of claim 4, wherein generating the M-task comprises automatically determining, according to the smart terms written to the distributed ledger, the particular resource of the dynamic modeling system against which to file the claim; (Van Dusen, FIGS. 1, 3; [0013] Intellectual Property Classification management services may include, for instance, ideation, intellectual property categorization, information asset categorization, product management, product line management, competitive analysis, study management, study outsourcing, development outsourcing, information categorization and retrieval management, contract management, … collaboration management, [0105]-[0110] There is a need to edit relationships in databases. Databases with deep relationship chains, deep taxonomies, and ontologies are in greater use as more information objects are managed. Some applications, such as intelligence, law, internet, or intellectual property, continuously grow in chain or classification depth. [1444]-[1466] Types & Subtypes; [0213], [0234], [0529]-[0534]; [1140] Registries List … status/profile/interest area; [1181] Relationships [1182] As used herein, the term “relationship” refers to an edge in the CMMDB ontology between nodes of specific types, including, but not limited to txos. [1183] Relationships can be asserted conforming to the following rules: The roles property shall contain two or more role items, in an ordered set. In one embodiment, a relationship may have no more than one ‘from’ role.  In one embodiment, a relationship may have no more than one identifier for any role. [1392] identifier; [1915]-[1937]; [3882]-[3921] visualization indication and action tasks … utilization tasks .. Filtering Payment Mechanism: connection to credit card companies, banks, other financial institutions. Enhance model: Formatting—Resize, Reshape, Zoom Preview info within different categories and subcategories at different levels with use of ‘compartment visibility control Observe patterns: Grouping Prioritize information: Wave like demand flow: fast/slow (rate) . . .Pattern of information flow: continuous/exponential/wavy in bulks . . .Information inflow versus outflow access to end users Internet connectivity Saving changes made automatically at regular intervals Q&A section Helpdesk, Contact us info (automatically opening email when clicked on with email address pre-typed).History information (about the info researched earlier on the user; examiner notes e.g., ‘contact us’ related steps may correspond to communication task type, ‘financial payment’ step(s) may correspond to fintech task type, contract management may correspond to contract drafting tasks type, etc.,  with bri of the different task types as examiner notes features of the different types? Features of M-task?);
Regarding Independent claim 7, Van Dusen teaches:
7.    A method comprising: receiving, at a dynamic modeling system, a dynamic input request comprising data characterizing a single dynamic final event of a main task, wherein the main task is associated with a transaction of the dynamic modeling system (Van Dusen, FIGS. 1, 3; [0002]-[0010], [0164]-[0168] an authority control file resource, an information utility, and as a classification structure, organize content on their system or web site, statically or dynamically; [01961] the term “workflow” refers to a defined set of task steps managed by the system to help a user or a set of users (not necessarily known by each other) to complete a larger task; examiner notes features of main task? Features of associated? Features of transaction? examiner notes, e.g., categorization or classification include sub-categorizations, etc. which may correspond to task chain(s) involving a plurality of steps/tasks within a dynamic model for establishing a category/class);
automatically detecting, by the rule monitor, one or more discrepancies in the single dynamic final event of the main task, according to one or more established rules of the dynamic modeling system; (Van Dusen, FIGS. 1, 3; [0013], [0104]-[0105]; [0109] deep relationship; [0250]-[0252] for maintenance such as error detection and correction by providing a change log for the other records [0251]-[0252] Authority control is used to reduce redundancy by first identifying ttxs through authority based identity indicators, then increasing co-location of ttxs for display (giving notice to users and allowing them to vote), then by suggestion workflow tasks asking what the differences between the ttxs are to generate votes or more creativity; [0930]-[0931] term “methodology” refers generally to a system of methods used in a particular area of study or to complete a specific task. A methodology entails a description of a generic process for carrying out a coherent concept or theory of a particular discipline or inquiry, or the rationale that underlies a particular study. Here, it provides a set of defined steps for one or more users to carry out to achieve a specific status, level of understanding, or result, and may support workflow. [0931] In one embodiment, users would pay for the steps in a methodology and the system would assist them by workflow management, such as ‘tasks’ and ‘status’; [1140]; [2011]).  
generating, in response to the one or more discrepancies and by a rule monitor of the dynamic modeling system, a run-time task interface that identifies one or more dynamic options for responding to the one or more discrepancies, comprising: automatically generating, by the rule monitor, a new child task of the main task for addressing the one or more discrepancies (Van Dusen, FIGS. 1, 3; [0013], [0104]-[0105]; [0109] deep relationship; [0165]-[0167] children of parents; [0250]-[0252] for maintenance such as error detection and correction by providing a change log for the other records [0251]-[0252] Authority control is used to reduce redundancy by first identifying ttxs through authority based identity indicators, then increasing co-location of ttxs for display (giving notice to users and allowing them to vote), then by suggestion workflow tasks asking what the differences between the ttxs are to generate votes or more creativity; [0930]-[0931] term “methodology” refers generally to a system of methods used in a particular area of study or to complete a specific task. A methodology entails a description of a generic process for carrying out a coherent concept or theory of a particular discipline or inquiry, or the rationale that underlies a particular study. Here, it provides a set of defined steps for one or more users to carry out to achieve a specific status, level of understanding, or result, and may support workflow. [0931] In one embodiment, users would pay for the steps in a methodology and the system would assist them by workflow management, such as ‘tasks’ and ‘status’; [1140]; [2011]; examiner notes feature of ‘main task’? features of ‘discrepancies’); and
automatically determining, by the rule monitor and based on a task chain contract, a recipient resource of the new child task, wherein the task chain contract comprises contextual dynamic data for each task in a chain of tasks associated with the transaction of the main task; sending, to the recipient resource, data characterizing the run-time task interface; receiving, from the recipient resource, data characterizing the completed child task, wherein the recipient resource has completed the child task comprising selecting whether to generate a claim against a second resource of the dynamic modeling system in response to the discrepancies (Van Dusen, FIGS. 1, 3; [0013], [0104]-[0105]; [0109] deep relationship; [0164]-[0168] an authority control file resource, an information utility, and as a classification structure, to others for use on a dynamic mash-up basis or for use by them to organize content on their system or web site, statically or dynamically; [01961] the term “workflow” refers to a defined set of task steps managed by the system to help a user or a set of users (not necessarily known by each other) to complete a larger task;  [0209]-[0213] rules; [0234] context; [0250]-[0252] for maintenance such as error detection and correction by providing a change log for the other records [0251]-[0252] Authority control is used to reduce redundancy by first identifying ttxs through authority based identity indicators, then increasing co-location of ttxs for display (giving notice to users and allowing them to vote), then by suggestion workflow tasks asking what the differences between the ttxs are to generate votes or more creativity; [0930]-[0931] term “methodology” refers generally to a system of methods used in a particular area of study or to complete a specific task. A methodology entails a description of a generic process for carrying out a coherent concept or theory of a particular discipline or inquiry, or the rationale that underlies a particular study. Here, it provides a set of defined steps for one or more users to carry out to achieve a specific status, level of understanding, or result, and may support workflow. [0931] In one embodiment, users would pay for the steps in a methodology and the system would assist them by workflow management, such as ‘tasks’ and ‘status’; [1140]; [2011];  [01961] the term “workflow” refers to a defined set of task steps managed by the system to help a user or a set of users (not necessarily known by each other) to complete a larger task; examiner notes features of task chain contract? Features of contextual dynamic data? Features of transaction? Features of tasks? examiner notes, e.g., categorization or classification include sub-categorizations, etc. which may correspond to task chain(s) involving a plurality of steps/tasks within a dynamic model for establishing a category/class);  and
automatically validating, by the rule monitor, one or more fields of the completed child task, comprising: if the recipient resource has selected to generate a claim, generating a second main task corresponding to the claim against the second resource (Van Dusen, FIGS. 1, 3; [0013], [0104]-[0105]; [0109] deep relationship; [0164]-[0168] an authority control file resource, an information utility, and as a classification structure, to others for use on a dynamic mash-up basis or for use by them to organize content on their system or web site, statically or dynamically; [01961] the term “workflow” refers to a defined set of task steps managed by the system to help a user or a set of users (not necessarily known by each other) to complete a larger task;  [0209]-[0213] rules; [0234] context; [0250]-[0252] for maintenance such as error detection and correction by providing a change log for the other records [0251]-[0252] Authority control is used to reduce redundancy by first identifying ttxs through authority based identity indicators, then increasing co-location of ttxs for display (giving notice to users and allowing them to vote), then by suggestion workflow tasks asking what the differences between the ttxs are to generate votes or more creativity; [0930]-[0931] term “methodology” refers generally to a system of methods used in a particular area of study or to complete a specific task. A methodology entails a description of a generic process for carrying out a coherent concept or theory of a particular discipline or inquiry, or the rationale that underlies a particular study. Here, it provides a set of defined steps for one or more users to carry out to achieve a specific status, level of understanding, or result, and may support workflow. [0931] In one embodiment, users would pay for the steps in a methodology and the system would assist them by workflow management, such as ‘tasks’ and ‘status’; [1140]; [2011];  [1019] valid; [01961] the term “workflow” refers to a defined set of task steps managed by the system to help a user or a set of users (not necessarily known by each other) to complete a larger task; examiner notes features of task chain contract? Features of contextual dynamic data? Features of transaction? Features of tasks? examiner notes, e.g., categorization or classification include sub-categorizations, etc. which may correspond to task chain(s) involving a plurality of steps/tasks within a dynamic model for establishing a category/class).
Van Dusen pertains to systems and methods for providing transaciton-based categorization services and a categorized commonplace of shared information (Van Dusen, Abstract).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with the teachings of the various exemplary embodiments before them in Van Dusen itself to build upon and combine features described with regard to different embodiments of Van Dusen together as an exemplary embodiment in order to better draw inferences and group documents according to preferences and needs and increase usability and effectiveness of the system/methods for obtaining the desired information, as suggested by Van Dusen itself (Van Dusen, [0070]; [3398]).

Regarding dependent claim 8,  Van Dusen teaches:
8.    The method of claim 7, further comprising automatically identifying, by the rule monitor and based on the task chain contract, a next resource for continuing the transaction of the main task. (Van Dusen, FIGS. 1, 3; [0013], [0104]-[0105]; [0109] deep relationship; [0164]-[0168] an authority control file resource, an information utility, and as a classification structure, to others for use on a dynamic mash-up basis or for use by them to organize content on their system or web site, statically or dynamically; [01961] the term “workflow” refers to a defined set of task steps managed by the system to help a user or a set of users (not necessarily known by each other) to complete a larger task;  [0209]-[0213] rules; [0234] context; [0250]-[0252] for maintenance such as error detection and correction by providing a change log for the other records [0251]-[0252] Authority control is used to reduce redundancy by first identifying ttxs through authority based identity indicators, then increasing co-location of ttxs for display (giving notice to users and allowing them to vote), then by suggestion workflow tasks asking what the differences between the ttxs are to generate votes or more creativity; [0930]-[0931] term “methodology” refers generally to a system of methods used in a particular area of study or to complete a specific task. A methodology entails a description of a generic process for carrying out a coherent concept or theory of a particular discipline or inquiry, or the rationale that underlies a particular study. Here, it provides a set of defined steps for one or more users to carry out to achieve a specific status, level of understanding, or result, and may support workflow. [0931] In one embodiment, users would pay for the steps in a methodology and the system would assist them by workflow management, such as ‘tasks’ and ‘status’; [1140]; [2011];  [1019] valid; [01961] the term “workflow” refers to a defined set of task steps managed by the system to help a user or a set of users (not necessarily known by each other) to complete a larger task; examiner notes features of task chain contract? Features of contextual dynamic data? Features of transaction? Features of tasks? examiner notes, e.g., categorization or classification include sub-categorizations, etc. which may correspond to task chain(s) involving a plurality of steps/tasks within a dynamic model for establishing a category/class).

Regarding Independent claim 9,  Van Dusen teaches:
9.    A method comprising: receiving a first dynamic input request with corresponding contextual inputs comprising data characterizing a single dynamic first event of a main task of a transaction of a dynamic modeling system; (Van Dusen, FIGS. 1, 3; [0002]-[0010], [0164]-[0168] an authority control file resource, an information utility, and as a classification structure, to others for use on a dynamic mash-up basis or for use by them to organize content on their system or web site, statically or dynamically; [01961] the term “workflow” refers to a defined set of task steps managed by the system to help a user or a set of users (not necessarily known by each other) to complete a larger task; examiner notes features of task chain contract? Features of contextual dynamic data? Features of transaction? Features of tasks? examiner notes, e.g., categorization or classification include sub-categorizations, etc. which may correspond to task chain(s) involving a plurality of steps/tasks within a dynamic model for establishing a category/class);
determining, using a task chain contract associated with the transaction, whether an authentication task is required for the main task; if determining that an authentication task is required, obtaining unique identification data of a first user associated with the main task using a run-time task interface of the dynamic modeling system; authenticating the first user using the unique identification data, comprising comparing i) the unique identification data and ii) a resource profile of the first user that is included in a second task chain contract associated with the first user; generating, in response to the first dynamic input request, a dynamic smart interface responding to the contextual inputs; (Van Dusen, FIGS. 1, 3; [0013], [0052]-[0057] initiating and adding community information connected with a ttx, including: facilities for narrow topic chats, blogs, advertisements by nature of transaction desired, discussion forums, meeting, conversation, online-discussion, conference, or other event information, tokens for use to gain access to meetings or other events or to obtain discounts, [0109], [0164]-[0165], [0250]-[0251] objectives of authority control are to facilitate and make transparent the tracking of the decisions made toward identifying and collocating so that users can assume that a term or phrase will refer to a particular ttx, that name variations will be brought together under the one form, and that relationships are proper. Identification methods are used to determine if a relationship exists between ttx names by whether a ttx is duplicated or merely similar; [0529]-[0534]; [1140] Registries List … status/profile/interest area;  [0267], [0320]-[0330]; [0375]-[0376], [0529]-[0534] “distributed” refers to a computational task or function that is broken into sub-functions or processes to execute on more than one distinct computing device so that all of the devices act harmoniously; [1864] For determining fxxt value usage: Scopx—Specifies use of specific scopx for value usage Collation—Specifies the collating sequence (or sorting sequence) to be used when performing comparison and ordering operations on values of each property. Concurrency Mode—States that the value of the property should be used for optimistic concurrency checks; 1181] Relationships [1182] As used herein, the term “relationship” refers to an edge in the CMMDB ontology between nodes of specific types, including, but not limited to txos. [1183] Relationships can be asserted conforming to the following rules: The roles property shall contain two or more role items, in an ordered set. In one embodiment, a relationship may have no more than one ‘from’ role .In one embodiment, a relationship may have no more than one identifier for any role. [1392] identifier; [1915]-[1937] Core Subject Identifiers [1920] The system of this application relies upon the use of core identifier attributes for specifying identities for infxtypxs, similar to as in the TNMS, to ensure system-wide consistency for typing. All core identifier attributes are distinct, that is, txos representing these tpxs cannot be merged with one another; [1921]examiner notes distributed event may correspond to a single shared first event; features of ‘event’? powered how? Generate how … 
generating, in response to the first dynamic input request, a model comprising a single shared dynamic control load and dynamic data load responding to the contextual inputs; receiving a second dynamic input request comprising data characterizing a single dynamic final event of the main task; triggering, in response to the second dynamic input request, a dynamic process comprising a rule monitor, a smart task generator, and a task chain contract; and presenting, to a second user in response to the second dynamic input request, dynamic rule options comprising one or more of rejecting, approving, escalating, snoozing, or reassigning the main task. (Van Dusen, FIGS. 1, 3; [0013], [0041] An embodiment of the invention provides a method for at least one of creation of, naming, specifying a scopx for, listing, voting on, rejecting, linking information to, or describing relationships between the at least two info-items of a field of science; tcept category; tcept; appcept; inventor; patent; product; or roadblock stopping satisfaction of an appcept by a tcept. [0042] An embodiment of the invention provides a method for improving a ttx, including: providing incentives for improving a ttx definition, description, or characteristics; providing a ttx definition system; providing a ttx description system; providing a ttx characteristic change system; and providing community access to the ttx definition system, the ttx description system and the ttx characteristic change system. [0104]-[0105]; [0109] deep relationship chains, deep taxonomies, and ontologies are in greater use as more information objects are managed. Some applications, such as intelligence, law, internet, or intellectual property, continuously grow in chain or classification depth; [0164]-[0165], [0250]-[0251] objectives of authority control are to facilitate and make transparent the tracking of the decisions made toward identifying and collocating so that users can assume that a term or phrase will refer to a particular ttx, that name variations will be brought together under the one form, and that relationships are proper. Identification methods are used to determine if a relationship exists between ttx names by whether a ttx is duplicated or merely similar; [0529]-[0534]; [1140] Registries List … status/profile/interest area; [1181] Relationships [1182] As used herein, the term “relationship” refers to an edge in the CMMDB ontology between nodes of specific types, including, but not limited to txos. [1183] Relationships can be asserted conforming to the following rules: The roles property shall contain two or more role items, in an ordered set. In one embodiment, a relationship may have no more than one ‘from’ role .In one embodiment, a relationship may have no more than one identifier for any role. [1392] identifier; [1682] rejected; [1915]-[1937] Core Subject Identifiers [1920] The system of this application relies upon the use of core identifier attributes for specifying identities for infxtypxs, similar to as in the TNMS, to ensure system-wide consistency for typing. All core identifier attributes are distinct, that is, txos representing these tpxs cannot be merged with one another; [3537]).
Van Dusen pertains to systems and methods for providing transaciton-based categorization services and a categorized commonplace of shared information (Van Dusen, Abstract).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with the teachings of the various exemplary embodiments before them in Van Dusen itself to build upon and combine features described with regard to different embodiments of Van Dusen together as an exemplary embodiment in order to better draw inferences and group documents according to preferences and needs and increase usability and effectiveness of the system/methods for obtaining the desired information, as suggested by Van Dusen itself (Van Dusen, [0070]; [3398]).

dependent claim 11,  Van Dusen teaches:
11.    The method of claim 9, wherein the unique identification data required for the first user depends on an assigned role of the first user or applications the first user has access to, the method further comprising: determining a change in either the role of the first user or the applications the first user has access to; determining which types of unique identification data is required responsive to the determined change; and generating a communicator task by the rule monitor to collect any needed identification data from the first user. (Van Dusen, FIGS. 1, 3; [0013], [0052]-[0057] initiating and adding community information connected with a ttx, including: facilities for narrow topic chats, blogs, advertisements by nature of transaction desired, discussion forums, meeting, conversation, online-discussion, conference, or other event information, tokens for use to gain access to meetings or other events or to obtain discounts, [0109], [0164]-[0165], [0250]-[0251] objectives of authority control are to facilitate and make transparent the tracking of the decisions made toward identifying and collocating so that users can assume that a term or phrase will refer to a particular ttx, that name variations will be brought together under the one form, and that relationships are proper. Identification methods are used to determine if a relationship exists between ttx names by whether a ttx is duplicated or merely similar; [0529]-[0534]; [1140] Registries List … status/profile/interest area;  [0267], [0320]-[0330]; [0375]-[0376], [0529]-[0534] “distributed” refers to a computational task or function that is broken into sub-functions or processes to execute on more than one distinct computing device so that all of the devices act harmoniously; [1864] For determining fxxt value usage: Scopx—Specifies use of specific scopx for value usage Collation—Specifies the collating sequence (or sorting sequence) to be used when performing comparison and ordering operations on values of each property. Concurrency Mode—States that the value of the property should be used for optimistic concurrency checks; 1181] Relationships [1182] As used herein, the term “relationship” refers to an edge in the CMMDB ontology between nodes of specific types, including, but not limited to txos. [1183] Relationships can be asserted conforming to the following rules: The roles property shall contain two or more role items, in an ordered set. In one embodiment, a relationship may have no more than one ‘from’ role .In one embodiment, a relationship may have no more than one identifier for any role. [1392] identifier; [1915]-[1937] Core Subject Identifiers [1920] The system of this application relies upon the use of core identifier attributes for specifying identities for infxtypxs, similar to as in the TNMS, to ensure system-wide consistency for typing. All core identifier attributes are distinct, that is, txos representing these tpxs cannot be merged with one another; [1921]; examiner notes distributed event may correspond to a single shared first event; features of ‘event’? powered how? Generate how … based on what algorithm? Features of determined change? Features of needed identification data?).

Regarding dependent claim 12, Van Dusen teaches:
12.    The method of claim 9, further comprising: generating, prior to receiving the second dynamic input request, a communicator task associated with the main task, wherein the communicator task comprises an automatic prompt to re-validate the unique identifier of the first user (Van Dusen, FIGS. 1, 3; [0013], [0052]-[0057] initiating and adding community information connected with a ttx, including: facilities for narrow topic chats, blogs, advertisements by nature of transaction desired, discussion forums, meeting, conversation, online-discussion, conference, or other event information, tokens for use to gain access to meetings or other events or to obtain discounts, [0109], [0164]-[0165], [0250]-[0251] objectives of authority control are to facilitate and make transparent the tracking of the decisions all of the devices act harmoniously; [1864] For determining fxxt value usage: Scopx—Specifies use of specific scopx for value usage Collation—Specifies the collating sequence (or sorting sequence) to be used when performing comparison and ordering operations on values of each property. Concurrency Mode—States that the value of the property should be used for optimistic concurrency checks; 1181] Relationships [1182] As used herein, the term “relationship” refers to an edge in the CMMDB ontology between nodes of specific types, including, but not limited to txos. [1183] Relationships can be asserted conforming to the following rules: The roles property shall contain two or more role items, in an ordered set. In one embodiment, a relationship may have no more than one ‘from’ role .In one embodiment, a relationship may have no more than one identifier for any role. [1392] identifier; [1915]-[1937] Core Subject Identifiers [1920] The system of this application relies upon the use of core identifier attributes for specifying identities for infxtypxs, similar to as in the TNMS, to ensure system-wide consistency for typing. All core identifier attributes are distinct, that is, txos representing these tpxs cannot be merged with one another; [1921];  [4388] Validate User [4389] The system must provide for secure access and user validation via pin and password. The Pin is to be provided by system. The user may change their password according to a set of defined rules; features of main task? Features of prompting revalidation? Associated how?).
Regarding dependent claim 13, Van Dusen teaches:
13.    The method of claim 9, wherein presenting dynamic rule options comprises: automatically detecting, by the rule monitor and based on the task chain contract, one or more discrepancies in the single dynamic final event of the main task, according to one or more established rules of the rule modeling system; (Van Dusen, FIGS. 1, 3; [0002]-[0010], [0164]-[0168] an authority control file resource, an information utility, and as a classification structure, to others for use on a dynamic mash-up basis or for use by them to organize content on their system or web site, statically or dynamically; [01961] the term “workflow” refers to a defined set of task steps managed by the system to help a user or a set of users (not necessarily known by each other) to complete a larger task; examiner notes features of task chain contract? Features of contextual dynamic data? Features of transaction? Features of tasks? examiner notes, e.g., categorization or classification include sub-categorizations, etc. which may correspond to task chain(s) involving a plurality of steps/tasks within a dynamic model for establishing a category/class);
selecting, by the rule monitor and based on the task chain contract, the one or more dynamic rule options for presentation to the first user; and (Van Dusen, [0013]-[0021] Present topic maps are of limited use because firm and precise identification of subjects in topic maps    provides deep and dynamic prior art classification; addresses the full life cycle of knowledge refinement; and manages the progress of ideas from conception to description to protection to collaboration to securitization and to public release and use for the next great idea. It must bring in knowledge so that a user sees it as already having the knowledge in order for the user to trust it as a search tool. While we extend beyond present inventions, we acknowledge the prior work done in:Taxonomy, ontology, C-spaces, concept maps, topic 
presenting the selected dynamic rule options to the second user (Van Dusen, FIGS. 1, 3; [0013], [0104]-[0105]; [0109] deep relationship; [0164]-[0168] an authority control file resource, an information utility, and as a classification structure, to others for use on a dynamic mash-up basis or for use by them to organize content on their system or web site, statically or dynamically; [01961] the term “workflow” refers to a defined set of task steps managed by the system to help a user or a set of users (not necessarily known by each other) to complete a larger task;  [0209]-[0213] rules; [0234] context; [0250]-[0252]; [0930]-[0931] term “methodology” refers generally to a system of methods used in a particular area of study or to complete a specific task. A methodology entails a description of a generic process for carrying out a coherent concept or theory of a particular discipline or inquiry, or the rationale that underlies a particular study. Here, it provides a set of defined steps for one or more users to carry out to achieve a specific status, level of understanding, or result, and may support workflow. [0931] In one embodiment, users would pay for the steps in a methodology and the system would assist them by workflow management, such as ‘tasks’ and ‘status’; [1140]; [2011];  [1019] valid; [01961] the term “workflow” refers to a defined set of task steps managed by the system to help a user or a set of users (not necessarily known by each other) to complete a larger task).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170235848 to Van Dusen in view of US 2020/0074832 to Vincent

Regarding dependent claim 10,  Van Dusen teaches authentication (Van Dusen, [3547] authentication), but may fail to explicitly teach each and every feature of facial recognition or biometric input.  Vincent teaches:
10.    The method of claim 9, wherein the unique identification data includes one or more of automatic facial recognition or biometric input. (Vincent [0115] the doors are secured through biometric information, e.g., facial recognition, fingerprint scanners, etc. The access control system can generate events, e.g., an indication that a particular user or particular badge has interacted with the door or act as a threshold/trigger point for similar events.).
Van Dusen pertains to systems and methods for providing transaciton-based categorization services and a categorized commonplace of shared information (Van Dusen, Abstract).  Vincent pertains to systems and methods for identifying standard operating procedures for identifying events and triggering tasks based thereon (Vincent, Abstract).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with the teachings of the various exemplary embodiments before them in Van Dusen itself to build upon and combine features described with regard to different embodiments of Van Dusen together as an exemplary embodiment with a more particular type of authentication such as facial and biometric authentication, as taught by Vincent, as the authentication method of Van Dusen in order to better draw inferences and group documents .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For the prior art applied to the claims, as set forth above, the Examiner has cited particular columns and line numbers (or paragraphs) in the references for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific imitations within the individual claim, other passages and figures may apply as well. More particularly, e.g., in the instances the Examiner has identified Figures of the applied prior art reference, it is understood that the corresponding portions of the written description describing the identified Figures is relied upon.  It is respectfully requested from the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or identified by the Examiner. The entire reference(s) is/are to be considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM M IPAKCHI whose telephone number is (571)270-3237.  The examiner can normally be reached on M-F Flex 6-3pm (AltFriOff).  Any interview requests should be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda may be submitted via the AIR Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html) and/or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar, can be reached on (571)270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARYAM M IPAKCHI/               Primary Examiner, Art Unit 2171